Exhibit 10.7

 

ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTERESTS
AND
THIRD AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE AND
AGREEMENT OF LIMITED PARTNERSHIP

(GRAND MEADOWS II LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED
PARTNERSHIP)

This Assignment and Assumption of Partnership Interests and Third Amendment to
the Amended and Restated Certificate and Agreement of Limited Partnership (this
"Amendment") of GRAND MEADOWS II LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED
PARTNERSHIP, a Michigan limited partnership (the "Partnership"), is dated and
effective as of August 1, 2012 (the "Effective Date"), by and among NATIONAL TAX
CREDIT PARTNERS, L.P., a California limited partnership ("NTCP"), NATIONAL TAX
CREDIT, LLC, a California limited liability company, fka National Tax Credit,
Inc., a California corporation ("NTCH"; NTCP and NTCH are hereinafter
collectively referred to as the "Assignor"), RURAL HOUSING CORPORATION, a
Michigan corporation ("RHC"), THOMAS R. RUNQUIST, individually ("TRR"; RHC and
TRR are hereinafter collectively referred to as the "Operating General
Partner"), and CP GRAND MEADOWS II, LLC, a Michigan limited liability company
("CPGMII"; the "Assignee").

WITNESSETH:

WHEREAS, NTCH acquired a general partnership interest and NTCP a limited
partnership interest in the Partnership (collectively, the "Partnership
Interests") pursuant to the Amended and Restated Certificate and Agreement of
Limited Partnership of the Partnership dated as of April 13, 1990, by and among
the Operating General Partner and the Assignor (as amended by a First Amendment
to Amended and Restated Agreement of Limited Partnership dated as of March 1,
1994, and a Second Amendment to Amended and Restated Agreement and Certificate
of Limited Partnership dated as of January 1, 2000, collectively, the
"Agreement"), including, but not limited to, a 99% interest in all Partnership
profits, losses and tax credits under Section 42 of the Code;

WHEREAS, Section 10.1 of the Agreement permits the Assignor to transfer and
assign all or any part of their Partnership Interest to the Assignee;

WHEREAS, Section 10.2 of the Agreement authorizes the substitution of the
Assignee as a Substituted Partner in the Partnership;

WHEREAS, the Assignor wishes to sell and assign the Partnership Interests to the
Assignee as of the Effective Date for $50,000.00 and other good and valuable
consideration, and the Assignee wishes to accept such assignment of the
Partnership Interests for the consideration and upon the terms and conditions of
this Amendment;

WHEREAS, the Assignee is willing to undertake all of the obligations of the
Assignor under the Agreement (collectively, the "Obligations"); and


WHEREAS, the Operating General Partner desires to acknowledge such undertaking
of the Obligations by the Assignee and to release the Assignor from the
Obligations and all other liabilities in connection with its Partnership
Interests.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration hereinafter described, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:

1.                  Capitalized terms used but not defined herein shall have the
respective meanings attributed thereto in the Agreement.

2.                  Provided the Assignee has paid the Assignor , in immediately
available funds, the sum of $50,000.00, as of the Effective Date and the
Assignor hereby assigns and transfers to the Assignee and the Assignee accepts
from the Assignor, one hundred percent (100%) of the Assignor's right, title and
interest in and to the Partnership Interests, including, without limitation, the
Assignor's entire right to allocations of Profits or Losses and Housing Tax
Credits, if any, and all items entering into the computation thereof, and to all
distributions of Cash Flow and proceeds from a Sale or Refinancing Transaction,
however denominated, under the Agreement; provided, however, that (i) solely for
purposes of allocating the profits, losses and tax credits from operations
(collectively, the "Tax Benefits") between the Assignor and the Assignee, the
Assignor shall receive all Tax Benefits attributable to any day before the
Effective Date, and the Assignee shall receive all Tax Benefits attributable to
the Effective Date, and any day thereafter; and (ii) the Assignee shall receive
all distributions of Cash Flow or proceeds from a Sale or Refinancing
Transaction distributed by the Partnership after the Effective Date regardless
of whether such distributions are attributable to any period prior or subsequent
to the Effective Date.

3.                  In consideration of the assignment effected hereby, the
Assignee hereby assumes and agrees to discharge all of the Obligations. Assignor
further covenants and agrees to promptly pay when due any and all transfer or
other taxes and assessments that may be statutorily assessed against the
Assignor resulting from the transfer of the Partnership Interests from the
Assignor to the Assignee.



4.                  The Operating General Partner, on behalf of itself, the
Partnership and its affiliates, hereby (i) acknowledges and consents to the
assignment of the Partnership Interests and assumption by the Assignee of the
Obligations pursuant to this Amendment, (ii) releases, remises and forever
discharges the Assignor from all of the Obligations and from any and all other
liabilities, claims, actions, or cause of actions, known or unknown, asserted or
unasserted, which they or the Partnership may have relating to or growing out of
any action or inaction taken or not taken in connection with the Partnership
Interests and/or this Amendment and the transaction described herein (except for
breaches of Assignor's representations and warranties hereunder), (iii)
covenants and agrees that the Operating General Partner and the Partnership
shall indemnify the Assignor, their respective partners and members, and their
respective managers, officers, directors and shareholders and hold the Assignor,
its partners and members, and their respective managers, officers, directors and
shareholders harmless from and against any loss, liability, damage, cost or
expense incurred by reason of any demands, claims, suits, actions or proceeding
arising out of the Assignee's breach of any representation, warranty, covenant,
or agreement in this Amendment, or arising out of Assignor's prior ownership of
the Partnership Interests or any of the Project Documents or any other documents
relating to the Partnership's Property; and (iv) represents and warrants that it
has obtained any and all necessary third party consents or approvals to the
assignment and assumption of the Partnership Interests and assumption of the
Obligations, all as described herein. By the execution of this Amendment, the
Partnership and the Operating General Partner hereby acknowledge and agree that
the Assignor has fully and completely satisfied all of the Obligations
(financial or otherwise) under the Agreement. The Operating General Partner
covenants and agrees, at its expense, to deliver to the Assignor a final 2012
tax return and a Schedule K-1 on or before March 15, 2013.

5.                  By its execution hereof, the Assignee hereby agrees to
become a Substituted Administrative General Partner and a Substituted Limited
Partner of the Partnership and, subject to the foregoing provisions of this
Amendment, agrees to be bound (to the same extent as the Assignor was bound) by
the Agreement, the Project Documents and the provisions therein as they relate
to the Assignor or the Partnership Interests.

6.                  The Assignee is hereby admitted as a Substituted
Administrative General Partner and a Substituted Limited Partner with respect to
the Partnership Interests for all purposes of the Agreement and NTCH hereby
withdraws as Administrative General Partner of the Partnership and NTCP
withdraws as Limited Partner of the Partnership.

7.                  The parties hereby confirm the continuing validity and
enforceability of the Agreement, acknowledging that the Assignee shall succeed
to all rights and obligations of the Assignor thereunder as of the Effective
Date. This provision shall be construed to amend the Agreement to the extent
necessary to reflect the assignment of the Partnership Interests to the Assignee
and to give effect to the other provisions of this Amendment.

8.                  Schedule A to the Partnership Agreement is hereby amended
and restated by the Schedule A annexed hereto and incorporated by reference
herein.

9.                  Notwithstanding any provisions to the contrary in the
Agreement and after consultation with its counsel, the Operating General Partner
hereby consents to the transfer and assignment of the Partnership Interests to
the Assignee and the substitution of the Assignee as a Substitute Administrative
General Partner and Substitute Limited Partner with respect to the Partnership
Interests pursuant to this Amendment without any conditions or requirements
other than with respect to the representations, warranties, covenants and
undertakings of the parties expressly set forth in this Amendment, including,
without limitation, the Assignee's (i) assumption of, and agreement to pay, the
Obligations, and (ii) agreement to be bound by the terms of the Agreement and
the Project Documents.

10.              The Assignor hereby represents and warrants to the Assignee and
the Operating General Partner that (i) the Assignor has the legal right, power
and authority to enter into this Agreement and to convey the Partnership
Interests to the Assignee as provided herein and that the execution, delivery
and performance hereof have been duly authorized by all necessary action, (ii)
the Assignor has not heretofore conveyed, pledged, mortgaged or hypothecated the
Partnership Interests since it received the same, and (iii) the Partnership
Interests are being conveyed to Assignee free and clear of all liens and
mortgages.


11.            The Assignee hereby represents and warrants to the Assignor and
the Operating General Partner that the Assignee has the legal right, power and
authority to enter into this Agreement and to purchase the Partnership Interests
from the Assignor as provided herein and that the execution, delivery and
performance hereof have been duly authorized by all necessary action.

12.            As a material inducement to the Assignor's entering into this
Amendment, the Operating General Partner represents and warrants to the Assignor
that the following are true and correct as of the Effective Date:

(a)             The Partnership at all times has been and continues to be a
limited partnership duly organized, validly existing and in good standing under
the laws governing limited partnerships, as adopted in the state of its
formation. The Partnership has taken all requisite action in order to conduct
lawfully its business in the state in which the Apartment Complex is situated,
and is not qualified or licensed to do business and is not required to be so
qualified or licensed in any other jurisdiction. The Partnership has the full
power and authority to carry on its business, including without limitation, to
own, lease and operate the Apartment Complex.



(b)             The Compliance Period has ended.

(c)             Neither the Operating General Partner nor the Partnership has
received any notice nor has knowledge of either a compliance violation or other
issue relating to any of the Housing Tax Credit rules or regulations or any fact
or circumstance which could give rise to such violation.

(d)             No event of default exists under any mortgage or other loan
affecting the Apartment Complex or under any other agreement, instrument or
document to which the Partnership is a party or by which the Apartment Complex
is bound and, to the knowledge of the Operating General Partner, there is no
default or state of facts or event which with notice or the passage of time, or
both, would constitute a default under any such mortgage, agreement or document.



13.           The Operating General Partner shall be the "tax matters partner”
(as that term is defined in the Code) of the Partnership (the "Tax Matters
Partner"). Within five (5) calendar days after the sending or the receipt of any
correspondence or communication relating to the Partnership to or from the IRS
which could affect the Assignor, or either of them, the Tax Matters Partner
shall promptly forward to the Assignor a photocopy of all such correspondence or
communication(s). The Tax Matters Partner, shall not, with respect to any matter
which could affect the Assignor, or either of them, take any of the following
action without the prior written consent or approval of the Assignor:

(a)             Extend the statute of limitations for assessing or computing any
tax liability against the Partnership (or the amount or character of any
Partnership tax items);

(b)             Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(c)                File a request for an administrative adjustment with the IRS
at any time or file a petition for judicial review with respect to any such
request;

(d)               Initiate or settle any judicial review or action concerning
the amount or character of any partnership tax item(s) (within the meaning of
Section 6231(a)(3) of the Code); or

(e)                Intervene in any action brought by any other Partner for
judicial review of a final adjustment.

In the event of any Partnership level proceeding instituted by the IRS pursuant
to Sections 6221 through 6233 of the Code which could affect the Assignor, or
either of them, the Tax Matters Partner shall consult with the Assignor
regarding the nature and content of all action and defense to be taken by the
Partnership in response to such proceeding. The Tax Matters Partner also shall
consult with the Assignor regarding the nature and content of any proceeding
pursuant to Sections 6221 through 6233 of the Code instituted by or on behalf of
the Partnership (including the decision to institute proceedings, whether
administrative or judicial, and whether in response to a previous IRS proceeding
against the Partnership or otherwise).

14.            The parties hereto hereby agree to reasonably cooperate in good
faith to effect any further amendments to the Agreement and to take such other
steps as may be necessary or appropriate in order to more fully reflect and
further evidence the assignment of the Partnership Interests and the other
transactions effected hereby. Without limiting the generality of the foregoing,
the Operating General Partner shall promptly prepare and file with the
appropriate government office a Certificate of Amendment which reflects the
withdrawal of NCTH as a general partner of the Partnership and the admission of
the Assignee in its place and stead and send NCTH a conformed copy of said filed
Certificate of Amendment.

15.            All of the provisions of this Amendment shall survive the
withdrawal of the Assignor from the Partnership.

16.            This Amendment may be executed in several counterparts and all
counterparts so executed shall constitute one agreement binding on all parties
hereto, notwithstanding that all parties have not signed the original or the
same counterpart.

[End of text; signature page follows]


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered under seal as of the Effective Date.

 

ASSIGNOR:                                       NATIONAL TAX CREDIT, LLC,
a California limited liability company, fka National Tax Credit, Inc., a
California corporation

                                                           By: National
Partnership Investments, LLC,

                                                                  a California
limited liability company,

                                                                  its member

By: Bethesda Holdings I, LLC,

a Delaware limited liability company,

        its member

By: AIMCO/Bethesda Holdings,

        Inc., a Delaware corporation, its

        member

 

                                                                           By: 
/s/John Bezzant

                                                                          
Name:  John Bezzant

                                                                          
Title:  Executive Vice President

 

 

NATIONAL TAX CREDIT PARTNERS, L.P.,

a California limited partnership

 

By: National Partnership Investments, LLC, a

        California limited liability company, fka

        National Partnership Investments Corp.,

        a California corporation

        its General Partner

 

By: Bethesda Holdings I, LLC,

        a Delaware limited liability

        company, its member

 

By: AIMCO/Bethesda Holdings,

        Inc., a Delaware corporation, its

        member

 

By:  /s/John Bezzant

Name:  John Bezzant

Title:  Executive Vice President


ASSIGNEE AND SUBSTITUTE

ADMINISTRATIVE GENERAL

PARTNER:                                                      CP GRAND MEADOWS
II, LLC

 

                                                                        By:
 Rural Housing Corporation

                                                                        Its:
 Managing Member

 

                                                                               
By:  /s/Mark L. Weshinskey

                                                                                      
Mark L. Weshinskey, President

 

ASSIGNEE AND SUBSTITUTE

LIMITED PARTNER:                                      CP GRAND MEADOWS II, LLC

 

                                                                        By: 
Rural Housing Corporation

                                                                        Its: 
Managing Member

 

                                                                               
By:  /s/Mark L. Weshinskey

                                                                                      
Mark L. Weshinskey, President

 

OPERATING GENERAL PARTNER:

 

                                                                       
/s/Thomas R. Runquist

                                                                        THOMAS
R. RUNQUIST

 

                                                                        RURAL
HOUSING CORPORATION

 

                                                                        By: 
/s/Mark L. Weshinskey

                                                                               
Mark L. Weshinskey

                                                                               
President

 


Effective as of the Effective Date
Schedule A

GRAND MEADOWS II LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED PARTNERSHIP
SCHEDULE OF PARTNERS

Name and Business
Address                                                           Percentage of
Partnership

Interest

OPERATING GENERAL

PARTNERS:

 

Thomas R.
Runquist                                                                                         
0.4%

21400 Ridgetop Circle

Suite 250

Sterling, Virginia 20166

 

Rural Housing
Corporation                                                                               
0.6%

21400 Ridgetop Circle

Suite 250

Sterling, Virginia 20166

 

 

ADMINISTRATIVE GENERAL

PARTNER:

 

CP Grand Meadows II,
LLC                                                                                                       
0.1%

21400 Ridgetop Circle

Suite 250

Sterling, Virginia 20166

 

 

LIMITED PARTNER:

 

CP Grand Meadows II,
LLC                                                                            
98.9%

21400 Ridgetop Circle

Suite 250

Sterling, Virginia 20166